HILL, Circuit Judge:
Following oral argument in this case, we certified several questions of law to the Alabama Supreme Court. John Deere Co. v. Gamble, 818 F.2d 769 (11th Cir.1987). That opinion contains a summary of the facts, which need not be repeated here.
The Alabama Supreme Court has now answered the certified questions. John Deere Co. v. Gamble, 523 So.2d 95 (Ala. *10741988). We vacate the previous district court opinion in this case, and remand to the district court for further consideration of the issues presented in light of the answers given.
VACATED and REMANDED.